242 F.3d 904 (9th Cir. 2001)
REDLANDS SURGICAL SERVICES, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 99-71253
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted March 5, 2001Filed March 15, 2001

Douglas M. Mancino, James L. Malone III, Robert C. Louthian III, McDermott, Will & Emery, Los Angeles, California, for the petitioner-appellant.
Paula M. Junghans, Acting Assistant Attorney General; Gary R. Allen, Teresa E. McLaughlin, United States Department of Justice, Washington, D.C., for the respondent-appellee.
Appeal from a Decision of the United States Tax Court. Tax Court No.11025-97x
Before: James R. Browning, Melvin Brunetti, and Michael Daly Hawkins, Circuit Judges.
PER CURIAM:


1
We deny the petition for review on the grounds stated by the tax court in Redlands Surgical Servs. v. C.I.R, 113 T.C. 47 (1999). Specifically, we adopt the tax court's holding that appellant Redlands Surgical Services "has ceded effective control over the operations of the partnerships and the surgery center to private parties, conferring impermissible private benefit. [Redlands Surgical Services] is therefore not operated exclusively for exempt purposes within the meaning of sec. 501(c)(3), I.R.C. 1986." Id. at 47. We also affirm the tax court's conclusion that the benefit conferred on private parties by the surgery center's operations prevents Redlands Surgical Services from attaining tax exempt status under the integral part doctrine.


2
Petition for Review DENIED.